DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claim 1 is currently pending in this application.
	Claim 1 is amended as filed on 10/04/2021.
	Claims 2-20 are new as filed on 10/04/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,805,198 B2, hereinafter 198. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Current Application: 17/069,822
Patent No. US 10,805,198 B2


determining based on the network data, a portion of the network data that is associated with an identified IP address during a first time period;








generating a first plurality of data sets based on a portion of the network data that is associated with the identified IP address during the first time period, 



computing information about the network activity associated with the specified attribute for each data set in a group of data sets that are included in the second plurality of data sets, wherein the information about the network activity is computed for a set of time intervals in the plurality of time intervals, wherein each data set in the group of data sets corresponds to a different time interval in the set of time intervals, and wherein the information computed for each data set in the group of data sets includes a value indicating number of unique internet domains names that have been resolved for the identified IP address during the 



generating a graphical interface that displays the information including the value indicating number of unique internet domains names that have been resolved for the identified IP address during the time interval corresponding to the data set, wherein the information for the set of time intervals is displayed according to a second time period defined by the set of time intervals, wherein the graphical interface includes a plurality of interactive elements, and wherein each interactive element of the plurality of interactive elements displays a visual indication based on the information about the network activity computed for a different data set in the group of data sets; and 



determining a plurality of attributes associated with the network data during a first time period; (& Claim 10:) and wherein the information computed for each data set in the group of data sets includes a value indicating a number of unique Internet Protocol (IP) addresses that have been resolved for the particular Internet domain name during the different time interval corresponding to that data set.
generating a plurality of data sets based on a portion of the network data having the specified attribute during the first time period, wherein each of the plurality of 


Claim 10:  

computing information about network activity for each data set in a group of data sets that are included in the plurality of data sets, wherein the information about the network activity is computed for a set of time intervals in the plurality of time intervals, wherein each data set in the group of data sets corresponds to a different time interval in the set of time intervals, and wherein the information computed for each data set in the group of data sets includes a value indicating a number of unique Internet Protocol (IP) addresses that have been resolved for the particular Internet domain name 

Claim 1:

generating a graphical interface that displays the information including the value indicating the measure of occurrences of the event related to the network activity corresponding to each data set in the group of data sets, wherein the information for the set of time intervals is displayed according to a second time period defined by the set of time intervals, wherein the graphical interface includes a plurality of interactive elements, and wherein each interactive element of the plurality of interactive elements displays a visual indication based on the information about the network activity computed for a different data set in the group of data sets; and causing the graphical interface to display .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 as the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
	With respect to claim 19, it is directed towards a “computer program product comprising a computer-readable storage medium”.  While the claim does recite that the program product is designed to be used inside a processor-based system, the processor-based system appears to be a generic platform with which the program product is intended to be paired.  Accordingly, the computer program product appears to only contain instructions that are stored in a computer-readable storage medium, which can be transitory media such as a signal.  Thus the claim is directed towards signals per se, which is not one of the statutory categories of invention.  

Allowable Subject Matter
Claims 1-18 and 20 are allowed over the prior-art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/           Primary Examiner, Art Unit 2452